United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September30, 2013 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-35256 DSP GROUP,INC. (Exact name of registrant as specified in its charter) Delaware 94-2683643 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identificationnumber) 2580 North First Street, Suite 460 San Jose, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (408)986-4300 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes☒ No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☐ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes☐No ☒ As of November5, 2013, there were 22,561,793 shares of Common Stock ($.001 par value per share) outstanding. INDEX DSP GROUP,INC. Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed consolidated balance sheets— September30, 2013 and December 31, 2012 2 Condensed consolidated statements of income— Three and nine months ended September30, 2013 and 2012 4 Condensed consolidated statements of cash flows— Nine months ended September30, 2013 and 2012 5 Condensed consolidated statements of stockholders’ equity— Three and nine months ended September30, 2013 and 2012 6 Notes to condensed consolidated financial statements— September30, 2013 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 35 PART II. OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 3. Defaults Upon Senior Securities 50 Item 4. Mine Safety Disclosure 50 Item 5. Other Information 50 Item 6. Exhibits 51 SIGNATURES 52 1 PART 1. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS DSP GROUP,INC. CONDENSED CONSOLIDATED BALANCE SHEETS (U.S. dollars in thousands, except share and per share data) September 30, December 31, Unaudited Audited ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted deposit 76 Marketable securities and short-term deposits Trade receivables, net Deferred income taxes 92 Other accounts receivable and prepaid expenses Inventories TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, NET LONG-TERM ASSETS: Long-term marketable securities and deposits Long-term prepaid expenses and lease deposits Severance pay fund Intangible assets, net Goodwill TOTAL ASSETS $ $ Note: The balance sheet at December31, 2012 has been derived from the audited financial statements on that date. See notes to condensed consolidated financial statements. 2 DSP GROUP,INC. CONDENSED CONSOLIDATED BALANCE SHEETS (U.S. dollars in thousands, except share and per share data) September 30, December 31, Unaudited Audited LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Trade payables $ $ Accrued compensation and benefits Income tax accruals and payables Accrued expenses and other accounts payable Total current liabilities LONG-TERM LIABILITIES: Deferred income taxes Accrued severance pay Accrued pensions Total long-term liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY: Capital stock: Preferred stock, $ 0.001 par value - Authorized shares: 5,000,000 at September 30, 2013 and December 31, 2012; Issued and outstanding shares: none at September 30, 2013 and December 31, 2012 - - Common stock, $ 0.001 par value - Authorized shares: 50,000,000 shares at September 30, 2013 and December 31, 2012; Issued and outstanding shares: 22,557,716 and 21,673,779 shares at September 30, 2013 and December 31, 2012, respectively 23 22 Additional paid-in capital Treasury stock ) ) Accumulated other comprehensive income (loss) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ Note: The balance sheet at December31, 2012 has been derived from the audited financial statements on that date. See notes to condensed consolidated financial statements. 3 DSP GROUP,INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (U.S. dollars in thousands, except per share amounts) Three Months Ended September 30, Nine Months Ended September 30, Revenues $ Cost of revenues (1) Gross profit Operating expenses: Research and development, net (2) Sales and marketing (3) General and administrative (4) Intangible assets amortization Restructuring expenses - - Total operating expenses Operating income (loss) Financial income, net Income (loss) before taxes on income ) ) Taxes on income (income tax benefit) 11 ) ) ) Net income (loss) $ $ ) $ $ ) Net income (loss) per share: Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Weighted average number of shares used in per share computations of net income (loss): Basic 22,159 22,025 Diluted (1) Includes equity-based compensation expense in the amount of $65 and $72 for the three months ended September30, 2013 and 2012, respectively, and equity-based compensation expense in the amount of $191 and $277 for the nine months ended September30, 2013 and 2012, respectively. (2) Includes equity-based compensation expense in the amount of $474 and $538 for the three months ended September30, 2013 and 2012, respectively, and equity-based compensation expense in the amount of $1,412 and $1,995 for the nine months ended September30, 2013 and 2012, respectively. (3) Includes equity-based compensation expense in the amount of $115 and $173 for the three months ended September30, 2013 and 2012, respectively, and equity-based compensation expense in the amount of $383 and $641 for the nine months ended September30, 2013 and 2012, respectively. (4)Includes equity-based compensation expense in the amount of $391 and $324 for the three months ended September30, 2013 and 2012, respectively, and equity-based compensation expense in the amount of $1,147 and $1,138 for the nine months ended September30, 2013 and 2012, respectively. See notes to condensed consolidated financial statements. 4 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (U.S. dollars in thousands) Three months Ended September 30, Net income (loss): $ $ ) Other comprehensive loss: Available-for-sale securities: Changes in unrealized gain/loss Reclassification adjustments for gains included in net income (loss) ) ) Net change Cash flow hedges: Changes in unrealized gains 93 66 Reclassification adjustments for (gains) losses included in net income (loss) ) Net change ) Change in unrealized components of defined benefit plans: Amortization of actuarial loss and prior service benefit 3 3 Net change 3 3 Foreign currency translation adjustments, net 7 - Other comprehensive income 87 Comprehensive income (loss) $ $ ) 5 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (U.S. dollars in thousands) Nine months Ended September 30, Net income (loss): $ $ ) Other comprehensive income (loss): Available-for-sale securities: Changes in unrealized gains/loss ) Reclassification adjustments for gains included in net income (loss) ) ) Net change ) Cash flow hedges: Changes in unrealized gains Reclassification adjustments for (gains) losses included in net income (loss) ) Net change ) Change in unrealized components of defined benefit plans: Amortization of actuarial loss and prior service benefit 8 1 Net change 8 1 Foreign currency translation adjustments, net ) ) Other comprehensive income (loss) ) Comprehensive income (loss) $ $ ) 6 DSP GROUP,INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (U.S. dollars in thousands) Nine Months Ended September 30, Net cash provided by operating activities $ $ Investing activities Purchase of marketable securities ) ) Purchase of deposits - ) Proceeds from maturity of marketable securities Proceeds from sales of marketable securities Proceeds from maturity of deposits - Proceeds from sales of property and equipment - 81 Purchases of property and equipment ) ) Net cash provided by (used in) investing activities ) Financial activities Purchase of treasury stock - ) Issuance of treasury stock for cash upon exercise of options - Net cash provided by (used in) financing activities ) Increase (decrease) in cash and cash equivalents $ ) $ Cash (erosion) due to exchange rate differences 28 ) Cash and cash equivalents at the beginning of the period $ $ Cash and cash equivalents at the end of the period $ $ See notes to condensed consolidated financial statements. 7 DSP GROUP,INC. CONDENSED STATEMENTS OF STOCKHOLDERS’ EQUITY (UNAUDITED) (U.S. dollars and shares in thousands) Three Months Ended September 30, 2012 Number of Common Stock Common Stock Additional Paid-In Capital Treasury Stock Accumulated deficit Other Comprehensive Income (Loss) Total Stockholders’ Equity Balance at June 30, 2012 $ 22 $ $ ( 127,337 ) $ ) $ ) $ Net loss - ) - ) Change in unrealized gain from hedging activities, net - Change in unrealized gain from marketable securities, net - Change in foreign currency translation adjustments, net - 3 3 Issuance of treasury stock upon purchase of common stock under employee stock purchase plan * ) - ) - Issuance of treasury stock upon exercise of stock options and stock appreciation rights by employees 1 * ) - 7 (7 ) - - Equity-based compensation - Balance at September 30, 2012 $ 22 $ $ ) $ ) $ $ Three Months Ended September 30, 2013 Balance at June 30, 2013 $ 22 $ $ ) $ ) $ ) $ Net income - Change in unrealized gain from hedging activities, net - ) ) Change in unrealized loss from marketable securities, net - Change in unrealized gain from pensions, net - 3 3 Change in foreign currency translation adjustments, net - 7 7 Issuance of treasury stock upon purchase of common stock under employee stock purchase plan * ) - ) - Issuance of treasury stock upon exercise of stock options, stock appreciation rights and restricted share units by employees 1 - ) - Equity-based compensation - Balance at September 30, 2013 $ 23 $ $ ) $ ) $ ) $ (*) Represents an amount lower than $1. See notes to condensed consolidated financial statements. 8 DSP GROUP,INC. CONDENSED STATEMENTS OF STOCKHOLDERS’ EQUITY (UNAUDITED) (U.S. dollars and shares in thousands) Number of Common Stock Common Stock Additional Paid-In Capital Treasury Stock Accumulated deficit Other Comprehensive Income (Loss) Total Stockholders’ Equity Nine Months Ended September 30, 2012 Balance at December 31, 2011 $ 23 $ $ ) $ ) $ ) $ Net income (loss) - - - ) ) Change in unrealized gain from hedging activities, net - Change in unrealized loss from marketable securities, net - Change in unrealized gain from pensions, net - 1 1 Change in foreign currency translation adjustments, net - ) ) Purchase of treasury stock ) (1 ) - ) - - ) Issuance of treasury stock upon purchase of common stock under employee stock purchase plan * ) - ) - Issuance of treasury stock upon exercise of stock options and stock appreciation rights by employees 9 * ) - 87 ) - - Equity-based compensation - Balance at September 30, 2012 $ 22 $ $ ) $ ) $ $ Nine Months Ended September 30, 2013 Balance at December 31, 2012 $ 22 $ $ ) $ ) $ $ Net income - - - Change in unrealized gain from hedging activities, net - ) ) Change in unrealized loss from marketable securities, net - ) ) Change in unrealized gain from pensions, net - 8 8 Change in foreign currency translation adjustments, net - ) ) Issuance of treasury stock upon purchase of common stock under employee stock purchase plan * ) - ) - Issuance of treasury stock upon exercise of stock options, stock appreciation rights and restricted share units by employees 1 - ) - Equity-based compensation - Balance at September 30, 2013 $ 23 $ $ ) $ ) $ ) $ (*) Represents an amount lower than $1. See notes to condensed consolidated financial statements. 9 DSP GROUP, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (U.S. dollars in thousands, except share and per share data) NOTEA—BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States for interim financial information and with the instructions to Form10-Q and Article10 of RegulationS-X. Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three and nine months ended September30, 2013 are not necessarily indicative of the results that may be expected for the year ending December31, 2013. For further information, reference is made to the consolidated financial statements and footnotes thereto included in the Annual Report on Form10-K of DSP Group, Inc. (the “Company”) for the year ended December31, 2012. NOTEb—INVENTORIES Inventories are stated at the lower of cost or market value. The Company periodically evaluates the quantities on hand relative to current and historical selling prices, and historical and projected sales volume. Based on these evaluations, provisions are made in each period to write inventory down to its net realizable value. Inventories are composed of the following: September 30, 2013 December 31, 2012 (Unaudited) (Audited) Work-in-process $ $ Finished goods $ $ Inventory write-off amounted to $38 for the nine months ended September 30, 2012. For the nine months ended September 30, 2013, the Company recorded $177 of income due to the utilization of inventory that was written off in the past. NOTEc—NET income (lOSS) PER SHARE Basic net income (loss) per share is computed based on the weighted average number of shares of common stock outstanding during the period. For the same periods, diluted net income (loss) per share further includes the effect of dilutive stock options, stock appreciation rights and restricted share units outstanding during the period, all in accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) No. 260 “Earnings per Share.” The following table sets forth the computation of basic and diluted net income (loss) per share: Three months ended September 30, Nine months ended September 30, Unaudited Net income (loss) $ $ ) $ $ ) Net income (loss) per share: Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Weighted average number of shares of common stock outstanding during the period used to compute basic net income (loss) per share (in thousands) Incremental shares attributable to exercise of outstanding options, stock appreciation rights and restricted shares units (assuming proceeds would be used to purchase treasury stock) (in thousands) - - Weighted average number of shares of common stock used to compute diluted net income (loss) per share (in thousands) 10 NOTEd—MARKETABLE SECURITIES and time deposits The Company accounts for investments in marketable securities in accordance with FASB ASC No.320-10 “Investments in Debt and Equity Securities.” Management determines the appropriate classification of its investments in government and corporate marketable debt securities at the time of purchase and reevaluates such determinations at each balance sheet date. The Company classifies marketable securities as available-for-sale. Available-for-sale securities are carried at fair value, with the unrealized gains and losses, net of taxes, reported in other comprehensive income. The amortized cost of marketable securities is adjusted for amortization of premiums and accretion of discounts to maturity. Such amortization and interest are included in financial income, net. Interest on securities are included in financial income, net. The following is a summary of available-for-sale securities and short term deposits at September30, 2013 and December 31, 2012: Amortized cost Unrealized gains (losses), net Estimated fair value September 30, December 31, September 30, December 31, September 30, December 31, (Unaudited) (Audited) (Unaudited) (Audited) (Unaudited) (Audited) Short -term deposits $ $ $ - $ - $ $ U.S. GSE securities ) 4 Corporate obligations ) $ $ $ ) $ $ $ The amortized cost of short and long-term deposits and available-for-sale debt securities at September30, 2013, by contractual maturities, is shown below : Unrealized gains (losses) Amortized cost Gains Losses Estimated fair value Due in one year or less $ $ 43 $ (2 ) $ Due after one year to six years ) $ $ $ ) $ The actual maturity dates may differ from the contractual maturities because debtors may have the right to call or prepay obligations without penalties. 11 Management believes that as of September 30, 2013, the unrealized losses in the Company’s investments in all types of marketable securities were temporary and no impairment loss was realized in the Company’s condensed consolidated statement of income. Marketable securities are periodically reviewed for impairment. If management concludes that any marketable security is impaired, management determines whether such impairment is other-than-temporary. Factors considered in making such a determination include the duration and severity of the impairment, the reason for the decline in value and the potential recovery period, and the Company's intent to sell, or whether it is more likely than not that the Company will be required to sell the marketable security before recovery of cost basis. If any impairment is considered other-than-temporary, the marketable security is written down to its fair value through a corresponding charge to financial income, net. The total fair value of marketable securities with outstanding unrealized losses as of September 30, 2013 amounted to $63,864. Of the $797 unrealized losses outstanding as of September 30, 2013 and presented in the table above, a portion in the amount of $71, was outstanding for more than 12 months and the remaining portion in the amount of $726 was outstanding for less than 12months. Proceeds from maturity of available-for-sale marketable securities during the nine months ended September 30, 2013 and 2012 were $15,180 and $19,860, respectively. Proceeds from sales of available-for-sale marketable securities during the nine months ended September 30, 2013 and 2012 were $27,814 and $27,658, respectively. Net realized gains from the sale of available-for sale marketable securities for the nine months ended September 30, 2013 and 2012 were $726 and $459, respectively. The Company determines realized gains or losses on the sale of available-for-sale marketable securities based on a specific identification method. NOTEe—TAXES ON Income The effective tax rate used in computing the provision for income taxes is based on projected fiscal year income before taxes, including estimated income by tax jurisdiction. Tax provision for the three and nine months ended September30, 2013 and September30, 2012 does not include tax benefits associated with equity-based compensation expenses. During the three and nine months ended September30, 2013, the Company did not record any significant changes to its deferred tax assets due to its current estimation of future taxable income. The total amount of net unrecognized tax benefits was $1,858 and $1,815 at September30, 2013 and December 31, 2012, respectively. The Company accrues interest and penalties, relating to unrecognized tax benefits, in its provision for income taxes. At September 30, 2013 and December 31, 2012, the Company had accrued interest and penalties relating to unrecognized tax benefits of $478 and $435, respectively. NOTEF—SIGNIFICANT CUSTOMERS The Company sells its products primarily through distributors and directly to original equipment manufacturers (OEMs) and original design manufacturers (ODMs) who incorporate the Company’s products into consumer products. The Company’s future performance will depend, in part, on the continued success of its distributors in marketing and selling its products. The loss of the Company’s distributors and the Company’s inability to obtain satisfactory replacements in a timely manner may harm the Company’s sales and results of operations. In addition, the Company expects that a limited number of customers, varying in identity from period-to-period, will account for a substantial portion of its revenues in any period. The loss of, or reduced demand for products from, any of the Company’s major customers could have a material adverse effect on the Company’s business, financial condition and results of operations. Sales to Hong Kong-based VTech Holdings Ltd. (“VTech”) represented 35% and 33% of the Company’s total revenues for the three months ended September30, 2013 and 2012, respectively. Sales to VTech represented 36% and 35% of the Company’s total revenues for the nine months ended September30, 2013 and 2012, respectively. Revenues derived from sales through one distributor, Tomen Electronics Corporation (“Tomen Electronics”), accounted for 24% and 21% of the Company’s total revenues for the three months ended September30, 2013 and 2012, respectively. Tomen Electronics accounted for 18% and 22% of the Company's total revenues for the nine months ended September30, 2013 and 2012, respectively. The Japanese market and the OEMs that operate in that market are among the largest suppliers in the world with significant market share in the U.S. market for residential wireless products. Tomen Electronics sells the Company’s products to a limited number of customers. One customer, Panasonic Communications Co., Ltd. (“Panasonic”), has continually accounted for a majority of the sales of Tomen Electronics. Sales to Panasonic through Tomen Electronics generated 18% and 15% of the Company’s total revenues for the three months ended September30, 2013 and 2012, respectively. Sales to Panasonic through Tomen Electronics generated 13% and 16% of the Company’s total revenues for the nine months ended September30, 2013 and 2012, respectively. 12 Additionally, sales to Uniden America Corp. (“Uniden”) represented 2% and 7% of the Company’s total revenues for the three months ended September30, 2013 and 2012, respectively. Sales to Uniden represented 4% and 11% of the Company’s total revenues for the nine months ended September30, 2013 and 2012, respectively. Sales to CCT Telecom Holdings Ltd. (“CCT”) represented 8% and 12% of the Company’s total revenues for the three months ended September30, 2013 and 2012, respectively. Sales to CCT represented 9% and 8% of the Company’s total revenues for the nine months ended September30, 2013 and 2012, respectively. NOTEg—DERIVATIVE INSTRUMENTS The Company accounts for derivative instruments in accordance with FASB. ASC No. 815 “Derivatives and Hedging” (“ASC815”). Due to the Company’s global operations, it is exposed to foreign currency exchange rate fluctuations in the normal course of its business. The Company’s treasury policy allows it to offset the risks associated with the effects of certain foreign currency exposures through the purchase of foreign exchange forward contracts and put options (collectively, “hedging contracts”). The policy, however, prohibits the Company from speculating on hedging contracts for profit. To protect against the increase in value of forecasted foreign currency cash flows resulting from salary and lease payments of its Israeli facilities denominated in the Israeli currency, the New Israeli Shekels (“NIS”), during the year, the Company instituted a foreign currency cash flow hedging program. The Company hedges portions of the anticipated payroll and lease payments denominated in NIS for a period of one to twelve months with hedging contracts. Accordingly, when the dollar strengthens against the foreign currencies, the decline in present value of future foreign currency expenses is offset by losses in the fair value of the hedging contracts. Conversely, when the dollar weakens, the increase in the present value of future foreign currency cash flows is offset by gains in the fair value of the hedging contracts. These hedging contracts are designated as cash flow hedges, as defined by ASC815 and are all effective hedges of these expenses. In accordance with ASC 815, for derivative instruments that are designated and qualify as a cash flow hedge (i.e. hedging the exposure to variability in expected future cash flows that is attributable to a particular risk), the effective portion of the gain or loss on the derivative instrument is reported as a component of other comprehensive income and reclassified into earnings in the same period or periods during which the hedged transaction affects earnings. Any gain or loss on a derivative instrument in excess of the cumulative change in the present value of future cash flows of the hedged item is recognized in current earnings during the period of change. As of September30, 2013, the Company had outstanding option contracts in the amount of $2,150. These hedging contracts do not contain any credit-risk-related contingency features. See NoteK for information on the fair value of these hedging contracts. The fair value of derivative assets and derivative liabilities were $144 and $1, respectively, at September30, 2013. The Company recorded a net amount of $143 in other accounts receivable and prepaid expenses in the condensed consolidated balance sheets at September30, 2013. The amount recorded as income in research and development expenses, sales and marketing expenses and general and administrative expenses in the condensed consolidated statements of income for the nine months ended September30, 2013 that resulted from the above referenced hedging transactions was $545, $54 and $96, respectively. The amount recorded as income in research and development expenses, sales and marketing expenses and general and administrative expenses in the condensed consolidated statements of income for the three months ended September30, 2013 that resulted from the above referenced hedging transactions was $229, $23 and $40, respectively. 13 The fair value of the outstanding derivative instruments at September30, 2013 and December31, 2012 is summarized below: Fair Value of Derivative Instruments Balance Sheet Location As of September 30, As of December 31, Derivative Assets Foreign exchange forward contracts and put options Other accounts receivable and prepaid expenses (*) $ $ Total $ $ *)Estimated to be reclassified into earnings for the remainder of 2013. The effect of derivative instruments in cash flow hedging transactions on income and other comprehensive income (“OCI”) for the three and nine months ended September30, 2013 and 2012 is summarized below: Gains on Derivatives Recognized in OCI for the three months ended September 30, for the nine months ended September 30, Foreign exchange forward contracts $ 93 $ 66 $ $ Gains (Losses) Reclassified from OCI into Income for the three months ended September 30, for the nine months ended September 30, Location Foreign exchange forward contracts Operating expenses $ $ ) $ $ ) NOTEh—CONTINGENCIES From time to time, the Company may become involved in litigation relating to claims arising from its ordinary course of business. Also, as is typical in the semiconductor industry, the Company has been and may from time to time be notified of claims that the Company may be infringing patents or intellectual property rights owned by third parties. The Company currently believes that there are no claims or actions pending or threatened against it, the ultimate disposition of which would have a material adverse effect on the Company. NOTEi—ACCOUNTING FOR EQUITY-BASED COMPENSATION Grants for Three Months ended September30, 2013: The weighted-average estimated fair value of restricted stock units (“RSUs”) granted during the three months ended September 30, 2013 was $7.58 per share with the following weighted-average assumptions (annualized percentages): Three months ended September 30, 2013 Pre-vest cancellation rate % Employee Stock Benefit Plans As of September30, 2013, the Company had three equity incentive plans from which the Company may grant future equity awards and two expired equity incentive plans from which no future equity awards may be granted but had outstanding equity awards granted prior to expiration. The Company also had one employee stock purchase plan. As of September30, 2013, approximately 714,000 shares of common stock remain available for grant under the Company’s employee stock purchase plan and 1,833,852 shares of common stock remain available for grant under the Company’s equity incentive plans. 14 The table below presents a summary of information relating to the Company’s stock option, SAR and restricted stock unit (“RSU”) grants pursuant to its equity incentive plans: Number of Options/SARs/RSUs Weighted Average Exercise Price Weighted Average Remaining Contractual Term (years) (3) Aggregate Value (*) in thousands in thousands Outstanding at June 30, 2013 $ Options granted - - SARs granted - - RSUs granted - Options / SARs/RSUs cancelled/forfeited/expired ) $ Options / SARs / RSUs exercised ) $ Outstanding at September 30, 2013 (1) $ $ Exercisable at September 30, 2013 (2) $ $ (*) Calculation of aggregate intrinsic value is based on the share price of the Company’s common stock on September 30, 2013 ($7.05 per share). (1) Due to the ceiling imposed on the SAR grants, the outstanding amount equals to a maximum of 5,154 shares of the Company’s common stock issuable upon exercise. SAR grants made prior to January 1, 2009 are convertible for a maximum number of shares of the Company’s common stock equal to 50% of the SAR units subject to the grant. SAR grants made on or after January 1, 2009 and before January 1, 2010 are convertible for a maximum number of shares of the Company’s common stock equal to 75% of the SAR units subject to the grant. SAR grants made on or after January 1, 2010 and before January 1, 2012 are convertible for a maximum number of shares of the Company’s common stock equal to 66.67% of the SAR units subject to the grant. SAR grants made on or after January 1, 2012 are convertible for a maximum number of shares of the Company’s common stock equal to 50% of the SAR units subject to the grant. (2)Due to the ceiling imposed on the SAR grants, the currently exercisable amount equals to a maximum of 3,445 shares of the Company’s common stock exercisable. (3) Calculation of weighted average remaining contractual term does not include the RSUs that were granted, which have an indefinite contractual term. 15 Additional information about stock options, SARs and RSUs outstanding and exercisable at September 30, 2013 with exercise prices above $7.05 per share (the closing price of the Company’s common stock on September 30, 2013) is as follows (in thousands, except per share amounts): Exercisable Unexercisable Total Exercise Prices Number of Options/ SARs/RSUs (in thousands) Weighted Average Exercise Price Number of Options/ SARs/RSUs (in thousands) Weighted Average Exercise Price Number of Options/ SARs/RSUs (in thousands) Weighted Average Exercise Price Above $7.05 $ $ $ Less than $7.05 $ $ $ Total $ $ $ The Company’s aggregate equity-based compensation expense for the threemonths ended September30, 2013 and 2012 totaled $1,045 and $1,107, respectively. The Company did not recognize any income tax benefits relating to its equity-based compensation expense for the threemonths ended September30, 2013 and 2012. The Company’s aggregate equity-based compensation expenses for the nine months ended September30, 2013 and 2012 totaled $3,133 and $4,051, respectively. The Company did not recognize any income tax benefits relating to its equity-based compensation expense for the nine months ended September30, 2013 and 2012. As of September30, 2013, there was $4,312 of total unrecognized equity-based compensation expense related to unvested equity-based compensation awards granted under the Company’s equity incentive plans. This amount is expected to be recognized during the period from 2013 through 2017. NOTEj—Pension Liability The information in this note represents the net periodic pension and post-retirement benefit costs and related components in accordance with FASB ASC No. 715 “Employers’ Disclosures about Pensions and Other Post-Retirement Benefits.” The components of net pension and post-retirement periodic benefit cost (income) for the nine months ended September30, 2013 and 2012 are as follows (in thousands): September 30, 2013 September 30, 2012 Components of net periodic benefit cost Service cost $ 13 $ 57 Interest cost 27 35 Expected return on plan assets (7 ) (4 ) Net periodic benefit cost $ 33 $ 88 The net pension liability as of September30, 2013 amounted to $1,012. NOTEK—FAIR VALUE MEASUREMENTS Assets and Liabilities Measured at Fair Value on a Recurring Basis: The Company measures its cash equivalents, short-term deposits, marketable securities and foreign currency derivative contracts at fair value. Cash equivalents, short-term deposits and marketable securities are classified within Level 1 or Level 2 value hierarchies as they are valued using quoted market prices or alternative pricing sources and models utilizing market observable inputs. Foreign currency derivative contracts are classified within Level 2 value hierarchy as the valuation inputs are based on quoted prices and market observable data of similar instruments. 16 The following table provides information by value level for assets and liabilities that are measured at fair value on a recurring basis as of September30, 2013. Balance as of Fair Value Measurements September 30, 2013 Level 1 Level 2 Level 3 Description Assets : Cash equivalents : Time deposits $ - $ - Money market mutual funds $ $ - - Short-term marketable securities and cash deposits: U.S. GSE securities $ - $ - Corporate debt securities $ - $ - Time deposits $ - $ - Long-term marketable securities: U.S. GSE securities $ - $ - Corporate debt securities $ - $ - Derivative assets $ - $ - The following table provides information by value level for assets and liabilities that are measured at fair value on a recurring basis as of December31, 2012. Balance as of Fair Value Measurements December 31, Level 1 Level 2 Level 3 Description Assets: Cash equivalents: Time deposits $ - $ - Money market mutual funds $ $ - - Short-term marketable securities and time deposits: U.S. GSE securities $ - - $ - - Corporate debt securities $ - $ - Time deposits $ - $ - Long-term marketable securities: U.S. GSE securities $ - $ - Corporate debt securities $ - $ - Derivative assets $ - $ - In addition to the assets and liabilities described above, the Company’s financial instruments also include cash and cash equivalents, restricted and short-term deposits, trade receivables, other accounts receivable, trade payables, accrued expenses and other payables. The fair value of these financial instruments was not materially different from their carrying values at September30, 2013 due to the short-term maturity of these instruments. 17 NOTEl—STOCKHOLDERS’ EQUITY No shares were repurchased under the Company’s board authorized share repurchase program during the first nine months of 2013. As of September30, 2013, 307,749 shares of common stock remained authorized for repurchase under the Company's board-authorized share repurchase program. Repurchases of common stock are accounted for as treasury stock, and result in a reduction of stockholders’ equity. When treasury shares are reissued, the Company accounts for the reissuance in accordance with Accounting Principles Board Opinion No.6, “Status of Accounting Research Bulletins” and charges the excess of the repurchase cost over issuance price using the weighted average method to accumulated deficit. In the case where the repurchase cost over issuance price using the weighted average method is lower than the issuance price, the Company credits the difference to additional paid-in capital. During the first nine months of 2013, the Company issued approximately 884,000 shares of common stock out of treasury stock to employees who exercised their stock options, SARs or RSUs, or purchased shares from the Company’s 1993 Employee Stock Purchase Plan. note m—Restructuring Costs and Other a. During the third quarter of 2012, the Company initiated a restructuring plan in order to improve operating efficiencies and reduce its operating expenses for fiscal year 2012 and subsequent periods. As part of this restructuring plan, the Company executed termination agreements with certain of its employees. During the third quarter of 2012, the Company recorded an expense in the amount of $1,315, consisting mainly of employee severance costs and the future expected under-utilization of existing development tool agreements with expiry dates in 2013 and 2014. All restructuring payments related to this restructuring plan were paid as of September 30, 2013. b. During the second quarter of 2012, as part of the Company's plan to improve operating efficiencies and reduce its operating expenses for fiscal year 2012, it restructured its operations. As part of this restructuring plan, the Company executed termination agreements with certain of its employees. During the second quarter of 2012, the Company recorded an expense in the amount of $693, consisting mainly of employee severance costs. The Company anticipates that the remaining accrued restructuring cost balance of $39 will be paid out in cash throughout the remainder of 2013. 18 note N—SEGMENT INFORMATION Description of segments: Up to the second quarter of 2012, the Company operated under one reporting segment. During the third quarter of 2012, following a change in the manner management evaluates financial information, the Company determined that it operates under three reportable segments in accordance with ASC 280 “Disclosure about Segments of an Enterprise and Related Information.” The Company's operating segments are as follows: Home, Office and Mobile. The classification of the Company’s business segments is based on a number of factors that management uses to evaluate, view and run its business operations, which include, but are not limited to, customer base, homogeneity of products and technology. A description of the types of products provided by each business segment is as follows: Home - Wireless chipset solutions for converged communication at home. Such solutions include integrated circuits targeted for cordless phones sold in retail or supplied by telecommunication service providers, residential gateway devices supplied by telecommunication service providers which integrate the DECT/CAT-iq functionality and also address home automation applications, as well as fixed-mobile convergence solutions. Office - Comprehensive solution for Voice-over-IP (VoIP) office products, including office solutions that offer businesses of all size low-cost VoIP terminals with converged voice and data applications. Mobile - Products for the mobile market that provides voice enhancement and far-end noise elimination targeted for mobile phone and mobile headsets. Segment data: The Company derives the results of its business segments directly from its internal management reporting system and by using certain allocation methods. The accounting policies the Company uses to derive business segment results are substantially the same as those the Company uses for consolidation of its financial statements. Management measures the performance of each business segment based on several metrics, including earnings from operations. Management uses these results, in part, to evaluate the performance of, and to assign resources to, each of the business segments. The Company does not allocate to its business segments certain operating expenses, which it manages separately at the corporate level. These unallocated costs include primarily restructuring charges, amortization of purchased intangible assets, equity-based compensation expenses, proxy contest related expenses incurred during the second quarter of 2013 and certain corporate governance costs. The Company does not allocate any assets to segments and, therefore, no amount of assets is reported to management and disclosed in the financial information for segments. Selected operating results information for each business segment was as follows for the three months ended September30, 2013 and 2012: Three months ended September 30 Revenues Income (loss) from operations Home $ Office $ $ $ ) $ ) Mobile $ - $ - $ ) $ ) Total $ ) 19 Selected operating results information for each business segment was as follows for the nine months ended September 30, 2013 and 2012: Nine months ended September 30 Revenues Income (loss) from operations Home $ Office $ $ $ ) $ ) Mobile $ - $ - $ ) $ ) Total $ The reconciliation of segment operating results information to the Company’s consolidated financial information was as follows for the three and nine months ended September 30, 2013: Three months Nine months Income from operations $ $ Unallocated corporate, general and administrative expenses ) ) Proxy contest related expenses included in general and administrative expenses - ) Equity-based compensation expenses ) ) Intangible assets amortization expenses ) ) Financial income, net Total consolidated income before taxes $ $ The reconciliation of segment operating results information to the Company’s consolidated financial information was as follows for the three and nine months ended September 30, 2012: Three months Nine months Income (loss) from operations $ ) $ Unallocated corporate, general and administrative expenses ) ) Restructuring expenses ) ) Equity-based compensation expenses ) ) Intangible assets amortization expenses ) ) Financial income, net Total consolidated loss before taxes $ ) $ ) 20 NOTE O —ACCUMULATED OTHER COMPREHENSIVE INCOME (LOSS) The following table summarizes the changes in accumulated balances of other comprehensive income (loss) for the three months ended September 30, 2013: Unrealized gains (losses) on available-for-sale marketable securities Unrealized gains (losses) on Cash Flow Hedges Unrealized gains (losses) on components of definded benefit plans Unrealized gains (losses) on foreign currency translation Total Beginning balance $ ) $ $ ) $ ) $ ) Other comprehensive income before reclassifications 93 - 7 Amounts reclassified from accumulated other comprehensive income (loss) ) ) 3 - ) Net current period other comprehensive income (loss) ) 3 7 87 Ending balance $ ) $ $ ) ) $ ) The following table provides details about reclassifications out of accumulated other comprehensive income for the three months ended September 30, 2013: Details about Accumulated Other Comprehensive Income (Loss) Components Amount Reclassified from Accumulated Other Comprehensive Income (Loss) Affected Line Item in the Statement of Income (Loss) (In millions) Gains on available-for-sale marketable securities $ ) Financial income, net - Provision for income taxes ) Total, net of income taxes Gains on cash flow hedges - ) Research and development ) Sales and marketing ) General and administrative ) Total, before income taxes - Provision for income taxes ) Total, net of income taxes losses on components of defined benefit plans 2 Research and development 1 Sales and marketing 3 Total, before income taxes - Provision for income taxes 3 Total, net of income taxes Total reclassifications for the period ) Total, net of income taxes 21 The following table summarizes the changes in accumulated balances of other comprehensive income (loss) for the nine months ended September 30, 2013: Unrealized gains (losses) on available-for-sale marketable securities Unrealized gains (losses) on Cash Flow Hedges Unrealized gains (losses) on components of definded benefit plans Unrealized gains (losses) on foreign currency translation Total Beginning balance $ $ $ ) $ ) $ Other comprehensive income (loss) before reclassifications ) - ) ) Amounts reclassified from accumulated other comprehensive income (loss) ) ) 8 - ) Net current period other comprehensive income (loss) ) ) 8 ) ) Ending balance $ ) $ $ ) ) $ ) The following table provides details about reclassifications out of accumulated other comprehensive income (loss) for the nine months ended September 30, 2013: Details about Accumulated Other Comprehensive Income (Loss) Components Amount Reclassified from Accumulated Other Comprehensive Income (Loss) Affected Line Item in the Statement of Income (Loss) (In millions) Gains on available-for-sale marketable securities $ ) Financial income, net - Provision for income taxes ) Total, net of income taxes Gains on cash flow hedges ) Research and development ) Sales and marketing ) General and administrative ) Total, before income taxes - Provision for income taxes ) Total, net of income taxes losses on components of defined benefit plans 5 Research and development 3 Sales and marketing 8 Total, before income taxes - Provision for income taxes 8 Total, net of income taxes Total reclassifications for the period ) Total, net of income taxes 22 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This report and certain information incorporated herein by reference contain forward-looking statements, which are provided under the “safe harbor” protection of the Private Securities Litigation Reform Act of 1995. All statements included or incorporated by reference in this report, other than statements that are purely historical in nature, are forward-looking statements. Forward-looking statements are generally written in the future tense and/or are preceded by words such as “will,” “may,” “should,” “could,” “expect,” “suggest,” “believe,” “anticipate,” “intend,” “plan,” or other similar words. Forward-looking statements include statements regarding: ● Our belief that sales of DECT products will continue to represent a substantial percentage of our revenues for the remainder of 2013; ● Our belief that our past research and development investments in new technologies are materializing; ● Our belief that the rapid deployment of new communication access methods, including mobile, wireless broadband, cable and other connectivity, the traditional cordless telephony market using fixed-line telephony is declining and will continue to decline, which will reduce our revenues derived from, and unit sales of, cordless telephony products; ● Our belief that the market will remain price sensitive for the rest of 2013 for our traditional cordless telephony products and expect that price erosion and the decrease in the average selling prices of such products to continue; ● Our anticipation that annualized revenues generated from our next generation products to increase in 2013 as compared to 2012; ● Our believe that commercial shipments of products incorporating our next generation products will continue during the remainder of 2013; ● Our expectation that our fourth quarter and annual 2013 revenues to be less than the revenues for the comparable periods in 2012; ● Our anticipation that our operating expenses for 2013 will decrease as compared to 2012; and ● Our belief that our available cash and cash equivalents at September 30, 2013 should be sufficient to finance our operations for both the short and long term. All forward-looking statements included in this Quarterly Report on Form 10-Q are made as of the date hereof, based on information available to us as of the date hereof, and we assume no obligation to update any forward-looking statement. Many factors may cause actual results to differ materially from those expressed or implied by the forward-looking statements contained in this report. These factors include, but are not limited to, our dependence on one primary distributor, our OEM relationships and competition, as well as those risks described in PartII– Item1A – “Risk Factors” of this Form 10-Q. Overview The following discussion and analysis is intended to provide investors with a narrative of our financial results and an evaluation of our financial condition and results of operations. The discussion should be read in conjunction with our condensed consolidated financial statements and notes thereto. Business Overview DSP Group is a leading global provider of wireless chipset solutions for converged communications, delivering system solutions that combine semiconductors and software with reference designs. We provide a broad portfolio of wireless chipsets integrating DECT, Wi-Fi, and VoIP technologies with state-of-the-art application processors. We also enable converged voice, audio, video and data connectivity for next-generation consumer products, including home gateways, IP phones, multimedia phones and home automation. Our current primary focus is digital cordless telephony with sales of our in-house developed DECT, 2.4GHz and 5.8GHz chipsets representing approximately 88% of our total revenues for the first nine months of 2013. 23 We believe that our operating results for the first nine months of 2013, highlighted by a return to GAAP profitability, demonstrate the success of the company’s strategic plan and the value of our research and development investments in recent years. Despite continued weakness in the company’s cordless products, which negatively impacted the top line on a year-over-year basis, changes to the company’s cost structure, as implemented in 2012, continue to yield positive operational results. Our revenues were $115.7 million for the first nine months of 2013, a decrease of 7.0% in comparison to the same period of 2012. The decrease in our revenues for the first nine months of 2013 in comparison to the same period of 2012 was mainly due to a decrease in sales of DECT 6.0 products for the U.S. market, offset to some extent by an increase in DECT product sales for the European and Japanese domestic markets. Revenues derived from the sale of DECT products represented 83% of our total revenues for the first nine months of 2013, as compared to 82% of our total revenues for the first nine months of 2012. Our gross margin increased to 39.5% of our total revenues for the first nine months of 2013 from 37.3% for the first nine months of 2012, primarily due to (i) a decrease in the provision for slow and obsolete inventories, (ii) an improvement in the production yield and direct contribution of certain of our products, (iii) a change in the mix of products sold and customers, and (iv) a decrease in other production expenses, such as engineering, shipping and payroll expenses. Our operating income was $0.4 million for the first nine months of 2013, as compared to an operating loss of $9.9 million for the first nine months of 2012. The change from operating loss to operating income was mainly as a result of a decrease in operating expenses in all expense categories (except for general and administrative expenses) during the first nine months of 2013, as well as due to the improvement in gross margin, as compared to the first nine months of 2012, offset to some extent by (i) a decrease in total revenues during the first nine months of 2013, as compared to the first nine months of 2012, and (ii) an increase in general and administrative expenses during the first nine months of 2013, as compared to the first nine months of 2012, mainly due to the proxy contest related expenses. Our operating expenses decreased by 20% to $45.3 million for the first nine months of 2013, as compared to $56.3 million for the first nine months of 2012. As a result of the two cost reduction programs that we implemented during 2012, we expect that our 2013 operating expenses will decrease as compared to 2012. Notwithstanding our success in reducing our operating expenses, revenues derived from our cordless products are continuing to decline. This is primarily due to the lack of growth of the cordless telephony market, as well as continuing decline in the average selling prices of all of our cordless products. The cordless telephony market is undergoing a challenging period of transition. With the rapid deployment of new communication access methods, including mobile, wireless broadband, cable and other connectivity, the traditional cordless telephony market using fixed-line telephony will likely continue to decline, which will continue to reduce our revenues derived from, and unit sales of, cordless telephony products. Furthermore, our business also may be significantly affected by the outcome of the competition between cellular phone operators and fixed-line operators for the provision of residential communication. A significant majority of our revenues are currently generated from sales of chipsets used in cordless phones that are based on fixed-line telephony. If we are unable to develop new technologies to address alternative connectivity methods, our business could be materially adversely affected. As a result, we expect our fourth quarter and annual 2013 revenues to be less than the revenues for the comparable periods in 2012. Therefore, in order to increase our revenues and offset the declining revenues generated from our cordless products, we need to introduce new products and penetrate new markets. We recently unveiled our revolutionary HDClear solution, a comprehensive voice enhancement product for mobile devices. Incorporating proprietary noise cancellation algorithms, HDClear improves user experience and delivers high voice quality and call intelligibility. This technology will enable people to use their cell phones for conversation in virtually any condition, whether in a car, on a train or in other noisy surroundings. HDClear will also facilitate the use of speech recognition and voice commands by eliminating background noise. In addition, we are concentrating our development efforts on other next generation products. Our next generation products also include: (i)DECT/CAT-iq integrated circuits targeted for residential gateway devices supplied by telecommunication service providers; such products integrate the DECT/CAT-iq functionality, as well as address home automation applications and fixed-mobile convergence solutions, which products are included in our home segment; and (ii)VoIP products for enterprise, which products are included in our office segment. We hope to leverage our strong technology base and customer relationships to maximize growth and revenue opportunities. We are seeing evidence that our past research and development investments in new technologies materialize. We have achieved a number of design wins for our next generation products. Commercial shipments for some products have begun with more shipments to occur during the remainder of 2013. Aggregate revenues derived from our next generate products were 14.7%, and 11.1% of our total revenues for the first nine months of 2013 and 2012, respectively. Based on a strong pipeline of design wins, our current mix of next generation products and anticipated commercialization schedules of customers incorporating our next generation products, we anticipate annualized revenues generated from our next generation products to increase in 2013 as compared to 2012. 24 However, we can provide no assurances about our success in introducing new products and penetrating new markets, as well as our predictions regarding market trends. For example, although a number of potential customers have expressed interest, we have not achieved a design win for our HDClear product for mobile devices. Furthermore, although next generation products targeted at the convergence of voice and data connectivity, enterprise VoIP solutions and mobile device market are gradually being introduced into the market, market adoption of such products is at early stages. Although we have achieved a number of design wins with top-tier OEMs for next-generation products, revenue generated from the commercialization of new products is a measured process as there is generally a long lead time from a design win to commercialization. From initial product design win to volume production, many factors could impact the timing and/or amount of sales actually realized from the design win. In addition to general price sensitive and price erosion in the markets we operate, the introduction of next-generation productions may accelerate price erosion of older products. As a result, we expect the market to remain price sensitive for our traditional cordless telephony products and expect that price erosion and the decrease in the average selling prices of such products to continue. Furthermore, various other factors, including increases in the cost of raw materials and commodities and our suppliers passing such increases onto us, increases in silicon wafer costs and increases in production, assembly and testing costs, and shortage of capacity to fulfill our fabrication, assembly and testing needs, all may decrease our gross profit and harm our ability to grow our revenues in future periods. Nonetheless, we remain focused on generating non-GAAP operating income for 2013, and continue to closely monitor market trends. As a result of our cost cutting measures implemented during 2012, we anticipate a significant decrease in our operating expenses for 2013, as compared to 2012. As of September 30, 2013, our principal source of liquidity consisted of cash and cash equivalents of $17.3million and marketable securities and short term deposits of $107.8million, totaling $125.1million. RESULTS OF OPERATIONS Total Revenues. Our total revenues were $35.4 million for the third quarter of 201 3, as compared to $36.7 million for the same period in 2012. Our total revenues were $115.7 million for the first nine months of 2013, as compared to $124.4 million for the same period in 2012. The decrease for the third quarter and the first nine months of 2013 was primarily as a result of decreased sales of our DECT and 2.4GHz products. Sales of DECT products for the third quarter of 201 3 and 2012 were $29.4 million and $30.4 million, respectively, representing 83% of our total revenues for both respective periods, representing a decrease of 3% in absolute dollars when comparing sales for the third quarter of 2013 to sales for the third quarter of 2012. Sales of DECT products for the first nine months of 2013 and 2012 were $96.5 million and $102.5 million, respectively, representing 83% and 82%, respectively, of our total revenues for the respective periods, representing a decrease of 6% in absolute dollars when comparing sales for the first nine months of 2013 to sales for the first nine months of 2012. The above mentioned DECT decrease was mainly attributable to a decline in market demand. In addition, sales of DECT 6.0 products for the U.S end market were $12.3million and $13.5million for the third quarter of 2013 and 2012, respectively, representing 35% and 37% of our total revenues for the third quarter of 2013 and 2012, respectively. Sales of DECT 6.0 products for the U.S. market were $42.9million and $53.9million for the first nine months of 2013 and 2012, respectively, representing 37% and 43% of our total revenues for the first nine months of 2013 and 2012, respectively. Sales of DECT products for the European market decreased from $14.7million for the third quarter of 2012 to $13.5million for the third quarter of 2013, representing 38% and 40% of our total revenues for the third quarter of 2013 and 2012, respectively. Sales of DECT products for the European market increased from $42.5million for the first nine months of 2012 to $44.2million for the first nine months of 2013, representing 38% and 34% of our total revenues for the first nine months of 2013 and 2012, respectively. 25 The following table shows the breakdown of revenues for all product lines for the periods indicated by geographic location based on the geographic location of our customers (in thousands): Three months ended September 30, Nine months ended September 30, United States $ Japan Europe Hong-Kong China Taiwan Other Total revenues $ Sales to our customers in Hong Kong increased for the first nine months of 2013, as compared to the same period of 2012, representing an increase of 5% in absolute dollars. The increase in our sales to Hong Kong for the first nine months of 2013 resulted from an increase in sales to CCT Telecom Holdings Ltd. (“CCT Telecom”), representing a 9% increase in absolute dollars and an increase in sales to Shenzhen Guo Wei Electronics Ltd. (“Guo Wei Electronics”), representing a 101% increase in absolute dollars. The above mentioned increases in our sales to Hong Kong for the comparable periods were offset to some extent by a decrease in sales to VTech Holdings Ltd. (“VTech”), representing a 4% decrease in absolute dollars. Sales to our customers in Japan decreased for the third quarter and the first nine months of 2013 as compared to the same periods of 2012, representing a decrease of 11% and 37%, respectively, in absolute dollars. The decrease in our sales to Japan for the comparable periods resulted mainly from a decrease in sales to Uniden America Corporation (“Uniden”), representing a 72% and 65% decrease, in absolute dollars for the third quarter and the first nine months of 2013, respectively, as compared to the same periods in 2012. As our products are generally incorporated into consumer products sold by our OEM customers, our revenues are affected by seasonal buying patterns of consumer products sold by our OEM customers that incorporate our products. Significant Customers. VTech is a significant OEM customer based in Hong Kong. Sales to VTech represented 35% and 33% of our total revenues for the three months ended September30, 2013 and 2012, respectively. Sales to VTech represented 36% and 35% of our total revenues for the nine months ended September30, 2013 and 2012, respectively. Sales to CCT Telecom represented 8% and 12% of our total revenues for the three months ended September 30, 2013 and 2012, respectively. Sales to CCT Telecom represented 9% and 8% of our total revenues for the nine months ended June 30, 2013 and 2012, respectively. Sales to Uniden represented 2% and 7% of our total revenues for the three months ended September30, 2013 and 2012, respectively. Sales to Uniden represented 4% and 11% of our total revenues for the nine months ended September30, 2013 and 2012, respectively. The Japanese market and the OEMs that operate in that market are among the largest suppliers of residential wireless products with significant market share in the U.S. market. Revenues derived from sales through our largest distributor, Tomen Electronics Corporation (“Tomen Electronics”) accounted for 24% and 21% of our total revenues for the three months ended September30, 2013 and 2012, respectively. Revenues derived from sales through Tomen Electronics accounted for 18% and 22% of our total revenues for the nine months ended September30, 2013 and 2012, respectively. Tomen Electronics sells our products to a limited number of customers. One customer, Panasonic Communications Co., Ltd. (“Panasonic”), has continually accounted for a majority of sales through Tomen Electronics. Sales to Panasonic through Tomen Electronics generated 18% and 15% of our total revenues for the three months ended September30, 2013 and 2012, respectively. Sales to Panasonic through Tomen Electronics generated 13% and 16% of our total revenues for the nine months ended September30, 2013 and 2012, respectively. 26 Significant Products. Revenues from our DECT products represented 83% of our total revenues for both the three and nine months ended September30, 2013. Revenues from our DECT products represented 83% and 82% of our total revenues for the three and nine months ended September30, 2012, respectively . We believe that sales of DECT products will continue to represent a substantial percentage of our revenues for the remainder of 2013. We believe that the rapid deployment of new communication access methods, as well as the lack of growth in fixed-line telephony, will reduce our total revenues derived from, and unit sales of, cordless telephony products, including DECT products, for the long term. Gross Profit. Gross profit as a percentage of revenues was 3
